TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00662-CR




                                   In re Charles Raymond Lee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 03-798-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM                   OPINION


               Charles Raymond Lee is serving life sentences imposed following his

2005 convictions in Williamson County for two counts of aggravated sexual assault.                On

October 28, 2009, the district clerk filed Lee’s pro se notice of appeal from a purported order by the

district court dated October 20, 2009, denying Lee’s motion for post-conviction DNA testing.

See Tex. Code Crim. Proc. Ann. art. 64.01 (West Supp. 2009). The clerk forwarded a copy of the

notice of appeal to the Clerk of this Court, and the appeal was docketed on November 4, 2009.

               Following inquiries from the Clerk, the district clerk informed the Court that “neither

a Motion nor an Order regarding DNA testing has been received from [Lee]. Nor has the [district]

court signed an order denying or granting a request for DNA testing.” The Court also received and

filed a clerk’s record containing the pro se notice of appeal and related pro se documents filed by

Lee, but containing no motions or orders under chapter 64. Most recently, the Court received a
pro se motion from Lee asking that he be allowed to appeal an order denying his request for counsel

in the chapter 64 proceeding, which this motion states was filed in November 2009.

                 From this record, we must conclude that the district court has made no appealable

orders denying counsel or DNA testing under chapter 64. The appeal and all pending motions

are dismissed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 12, 2010

Do Not Publish




                                                 2